
	
		I
		112th CONGRESS
		1st Session
		H. R. 2625
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2011
			Ms. DeGette
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act with respect to
		  human subject research to improve protections for human subjects and, where
		  appropriate because of the type research involved, to reduce regulatory
		  burdens.
	
	
		1.Short titleThis Act may be cited as the
			 Research Participants Protection
			 Modernization Act of 2011.
		2.Protection of
			 human subjects in research; applicability of rulesPart
			 H of title IV of the Public Health Service Act (42 U.S.C. 289 et seq.) is
			 amended by inserting after section 491 the following section:
			
				491A.Protection of
				human subjects in research; applicability of rules
					(a)Protection of
				Human Subjects
						(1)In
				generalExcept as provided in paragraph (2), all human subject
				research described in paragraph (3)(A) shall be conducted in accordance with
				the HHS Human Subject Regulations, and as applicable to the human subjects
				involved in such research, with the vulnerable-populations rules.
						(2)FDA
				research
							(A)Applicable
				rulesAll human subject research that is subject to the Federal
				Food, Drug, and Cosmetic Act or to section 351 of this Act shall be
				conducted—
								(i)in accordance with the provisions of parts
				50, 56, 312, and 812 of title 21, Code of Federal Regulations (or any successor
				regulations); and
								(ii)as applicable to the human subjects
				involved in such research, in accordance with provisions applicable to
				vulnerable populations under part 56 of such title 21 (or any successor
				regulations) and subpart D of part 50 of such title 21 (or any successor
				regulations).
								(B)ReferencesIn
				the case of human subject research described in subparagraph (A)—
								(i)each reference in
				this section or section 491B to the HHS Human Subject Regulations shall be
				treated as a reference to the provisions described in subparagraph (A)(i);
				and
								(ii)each reference in
				this section to the vulnerable population rules shall be treated as a reference
				to the provisions described in subparagraph (A)(ii).
								(3)Applicability
							(A)In
				generalThis section applies to human subject research that
				is—
								(i)conducted or
				supported by the Department of Health and Human Services; or
								(ii)otherwise subject
				to regulation by the Department under a provision of Federal law (other than
				this section).
								(B)Other Federal
				departments and agenciesThe
				Secretary shall make available assistance to any Federal department or agency
				seeking—
								(i)to improve the
				regulation or oversight of human subject research; or
								(ii)to apply the HHS
				Human Subject Regulations or the vulnerable-population rules to human subject
				research that is conducted, supported, or regulated by such department or
				agency.
								(b)HHS Human
				Subject Regulations; Other Definitions
						(1)HHS Human
				Subject Regulations; vulnerable-population rulesFor purposes of
				this section:
							(A)Except as provided
				in subsection (a)(2)(B) (relating to FDA research), the term HHS Human
				Subject Regulations means the provisions of subpart A of part 46 of
				title 45, Code of Federal Regulations (or any successor regulations).
							(B)Except as provided
				in subsection (a)(2)(B) (relating to FDA research), the term
				vulnerable-population rules means the provisions of subparts B
				through D of such part 46 (or any successor regulations).
							(2)Human subject
				researchFor purposes of this section:
							(A)Except as provided
				in subparagraph (B), the term human subject research means
				research, as defined in subpart A of part 46 of title 45, Code of Federal
				Regulations (or any successor regulations), that involves a human subject, as
				defined in such subpart A (or any successor regulations).
							(B)In the case of an
				investigation that is subject to the provisions of part 50 of title 21, Code of
				Federal Regulations (or successor regulations), the term human
				subject has the meaning given such term in such part 50, and the term
				human subject research means a clinical investigation as defined
				in such part 50.
							(3)Other
				definitionsFor purposes of this section:
							(A)The terms
				institution served by an institutional review board and
				institution served by the board mean the public or private entity
				(university, health care provider, health plan, research organization,
				government agency, independent institutional review board, or other entity)
				that establishes and is responsible for the operation of the institutional
				review board.
							(B)The term
				institutional review board has the meaning that applies to the
				term institutional review board under the HHS Human Subject
				Regulations.
							(C)The term
				lead institutional review board means an institutional review
				board that otherwise meets the requirements of the HHS Human Subject
				Regulations and enters into a written agreement with an institution, another
				institutional review board, a sponsor, or a principal investigator to approve
				and oversee human subject research that is conducted at multiple locations. For
				purposes of this section, references to an institutional review board include
				an institutional review board that serves a single institution as well as a
				lead institutional review board.
							(D)The term
				principal investigator, with respect to human subject research,
				means the individual who, at the research location involved, has the principal
				responsibility for the conduct of the research.
							(E)(i)Except as provided in
				clause (ii), the term sponsor, with respect to human subject
				research, means the entity that provides the majority or plurality of the
				financial support for the conduct of the research.
								(ii)In the case of an investigation
				that is subject to the provisions of part 50 of title 21, Code of Federal
				Regulations (or successor regulations), the term sponsor, with
				respect to human subject research, has the meaning that applies for purposes of
				such part 50.
								(c)Scope of
				Authority of Secretary
						(1)In
				generalThe HHS Human Subject Regulations (including provisions
				regarding exemptions) and the vulnerable-populations rules, as in effect on the
				day before the date of the enactment of the Research Participants Protection Modernization Act of
				2011, continue to be in effect on and after such date, subject to
				paragraph (2).
						(2)Modifications
							(A)Compliance with
				lawPromptly after the date of the enactment of the Act referred
				to in paragraph (1), the Secretary shall promulgate regulations to make such
				modifications to the provisions of the HHS Human Subject Regulations as may be
				necessary to ensure that such provisions implement, and do not conflict with,
				this section.
							(B)Other
				modificationsThis section may not be construed as affecting the
				authority of the Secretary to modify the provisions of the HHS Human Subject
				Regulations or the vulnerable-populations rules, except to the extent that any
				such modification is in conflict with this section. Any such modification shall
				be made by regulation.
							(C)Consideration of
				certain matters
								(i)In
				generalThe Secretary shall,
				with respect to the HHS Human Subject Regulations, consider the matters
				specified in clause (iii) and make a determination of whether any of the
				provisions of such Rule or any guidance associated with such Rule should be
				modified accordingly.
								(ii)TimingThe Secretary shall publish the
				determination required by clause (i) in the Federal Register—
									(I)except as provided
				in subclause (II), not later than 3 years after the date of the enactment of
				the Research Participants Protection
				Modernization Act of 2011; and
									(II)in the case of a
				determination on the matters specified in clause (iii)(IX), not later than 18
				months after the submission of the report required by section 5 of the
				Research Participants Protection
				Modernization Act of 2011.
									(iii)List of
				matters for considerationThe matters referred to in clause (i)
				with respect to the HHS Human Subject Regulations are the following:
									(I)How requirements
				regarding the definition and management of potential financial conflict of
				interest, including both investigator and institutional conflicts of interest,
				should be strengthened and enforced to protect human subjects more
				effectively.
									(II)Whether the list of exemptions from
				applicability of the HHS Human Subject Regulations, as in effect on the day
				before the date of enactment referred to in clause (ii)(I), should be expanded
				to include new categories.
									(III)Whether and
				under what circumstances research that studies human tissue or other types of
				clinical specimens should not be considered a clinical investigation.
									(IV)Whether the list
				of categories of research that are eligible for expedited review under the HHS
				Human Subject Regulations, as in effect on the day before the date of enactment
				referred to in clause (ii)(I), should be expanded to include new categories of
				research eligible for expedited review.
									(V)Whether
				institutional review boards include sufficient numbers of minority individuals
				as board members when reviewing proposals designed to include human subjects
				who are minority individuals.
									(VI)Whether the
				requirements for the number of members of an institutional review board who are
				individuals whose primary expertise is in nonscientific areas, and the number
				of members of an institutional review board who are individuals who are not
				affiliated with the institution served by the board, should be
				increased.
									(VII)Whether institutional review boards include
				sufficient numbers of individuals with appropriate scientific expertise.
									(VIII)How to enhance the protection of people
				with diminished decisionmaking capacity with respect to their participation as
				subjects in human subject research.
									(IX)How the requirements for institutional
				review board review in multisite research should be modified to reduce
				regulatory burden while protecting human subjects, including use of a lead
				institutional review board.
									(X)How the requirements for managing and
				reporting adverse events and unanticipated problems should be modified—
										(aa)to
				increase consistency between such requirements of the Office for Human Research
				Protections of the Department of Health and Human Services and the
				corresponding requirements of the Food and Drug Administration; and
										(bb)to
				reduce regulatory burden appropriately while protecting human subjects.
										(XI)How the requirements for approval and
				oversight of human subjects research that poses no more than minimal risk to
				participants (including requirements of informed consent, documentation of
				informed consent, and continuing review) should be modified to reduce
				regulatory burden (including burden on institutions, institutional review
				boards, and investigators) while protecting research participants, including
				clarification of the circumstances in which informed consent does not need to
				be writing.
									(XII)Whether research
				that would be defined as a clinical investigation under part 50
				of title 21, Code of Federal Regulations, should comply with the guideline
				published by the Food and Drug Administration and endorsed by the International
				Conference on Harmonisation of Technical Requirements for Registration of
				Pharmaceuticals for Human Use, entitled Good Clinical Practice:
				Consolidated Guideline, and how investigators can be educated
				effectively regarding compliance with this guideline.
									(XIII)Such additional
				matters as the Secretary determines to be appropriate.
									(d)Institutional
				Review Boards
						(1)Notification of
				institutional review board and sponsors by investigators
							(A)RequirementIn
				submitting to an institutional review board a proposal for human subject
				research, the investigators for the research shall notify the institution
				served by the board—
								(i)of
				any significant financial interest, as defined by applicable Federal
				regulations;
								(ii)whether the
				investigators have been disqualified or restricted by any Federal, State, or
				local entity in their ability to conduct human subject research, including
				being ineligible to conduct human subject research with investigational new
				drugs, being ineligible for approval of new drug applications, or agreeing to
				some other form of restriction regarding research; and
								(iii)whether the
				proposal has been submitted to any other institutional review board and, as
				applicable, of any findings made by such board.
								(B)TimingA
				notification required by subparagraph (A) shall be submitted to the institution
				served by the board—
								(i)at
				the time of submitting the proposal for human subject research to the board;
				or
								(ii)in the case of
				circumstances arising after such submission, immediately.
								(2)Institutional
				review of conflicts of interestThe institution served by an
				institutional review board shall—
							(A)review such
				significant financial interests as are submitted to the institution under
				paragraph (1) to determine whether such interests create or may reasonably
				appear to create conflicts of interest; and
							(B)seek to eliminate
				or manage such conflicts of interest.
							(3)Cost
				recoveryInstitutions may recover costs associated with
				compliance for human subject protections under this part from government
				sponsors of research as direct costs.
						(e)Institutional
				programs of educationFor fiscal year 2012 and subsequent fiscal
				years, the Secretary may not make an award of a grant, cooperative agreement,
				or contract under this Act to a public entity or a private academic
				institution, or make an award of a grant, cooperative agreement, or contract
				under this Act for the conduct of research at or through or in affiliation with
				a public entity or a private academic institution, unless the public entity or
				private academic institution (as the case may be) maintains or contracts for a
				program to educate investigators and board members on the protection of human
				subjects in research.
					(f)Applicability of
				requirementsThe requirements of this section apply on and after
				the date of the enactment of the Research
				Participants Protection Modernization Act of
				2011.
					.
		3.Office for Human
			 Research Protections
			(a)In
			 generalPart H of title IV of
			 the Public Health Service Act (42 U.S.C. 289 et seq.), as amended by section 2
			 of this Act, is amended by inserting after section 491A the following
			 section:
				
					491B.Office for
				Human Research Protections
						(a)In
				GeneralThere is established within the office of the Secretary
				an office to be known as the Office for Human Research Protections (in this
				section referred to as the Office). The Office shall be headed
				by a director, who shall be appointed by the Secretary. The Secretary shall
				carry out this section acting through the Director of the Office.
						(b)Certain
				DutiesThe Director of the Office—
							(1)shall provide for
				the protection of human subjects in research by carrying out activities in
				accordance with section 491A;
							(2)shall establish
				criteria regarding assurances of compliance with the requirements of section
				491A;
							(3)shall direct
				activities within the Department of Health and Human Services, and coordinate
				the activities of the Department with other Federal departments and agencies,
				with respect to the protection of subjects in human subject research;
							(4)may, in
				collaboration with the Director of NIH, the Commissioner of Food and Drugs, or
				the head of any other Federal department or agency, carry out educational and
				quality improvement programs for human subject protections for principal
				investigators, members of institutional review boards, and other appropriate
				persons, including the generation of resource materials relating to the
				responsibilities of the research community for the protection of human subjects
				in research;
							(5)shall, upon the
				request of an entity that conducts or supports human subject research—
								(A)consult with the
				entity regarding improvements in human subject protections in such research;
				and
								(B)provide advice on
				compliance with section 491A, including with respect to differing
				interpretations among institutional review boards of a provision of such
				section;
								(6)may make grants to
				entities that conduct or support human subject research for the purpose of
				assisting the entities in carrying out programs to recruit and train minority
				individuals to serve as members of institutional review boards;
							(7)shall consult with
				experts in biomedical, behavioral, and social sciences research in carrying out
				the duties of the Director; and
							(8)shall carry out
				such additional authorities of the Secretary regarding the protection of human
				subjects in research as the Secretary determines to be appropriate.
							(c)Model education
				programsThe Director of the Office may make grants for the
				development of model education programs that may be used by institutions served
				by institutional review boards to promote best practices in institutional
				management of human subject research.
						(d)Funding
							(1)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $20,000,000 for fiscal year 2012, and
				such sums as may be necessary for fiscal year 2013 and each subsequent fiscal
				year.
							(2)Model education
				programsFor the purpose of carrying out subsection (c), there
				are authorized to be appropriated such sums as may be necessary for fiscal year
				2012 and each subsequent fiscal year.
							(3)Rule of
				constructionNothing in this section or section 491A may be
				construed as a change in the budget authority or authorization of
				appropriations for the Food and Drug
				Administration.
							.
			(b)Functions,
			 personnel, assets, and liabilitiesAll functions, personnel, assets, and
			 liabilities of the Office for Human Research Protection of the Department of
			 Health and Human Services, as in existence on the day before the date of the
			 enactment of this Act, shall be transferred to the Office for Human Research
			 Protections established by section 491B of the Public Health Service Act, as
			 added by subsection (a).
			4.Amendments
			 regarding process for responding to reports of violationsSection 491(b)(2) of the Public Health
			 Service Act (42 U.S.C. 289(b)(2)) is amended—
			(1)in the first
			 sentence, by inserting or the Director of the Office for Human Research
			 Protections after the Director of NIH; and
			(2)in the second
			 sentence, by inserting after this Act the following: ,
			 sharing of information between the Director of NIH and the Director of such
			 Office,.
			
